Citation Nr: 1611326	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) and depressive disorder, for accrued benefits or substitution purposes.  

2.  Entitlement to an increased rating in excess of 10 percent for service-connected bilateral hearing loss for accrued benefits or substitution purposes.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for accrued benefits or substitution purposes.  

4.  Entitlement to special monthly compensation based on a need for regular aid and attendance of another person or by reason of being housebound for accrued benefits or substitution purposes.

5.  Entitlement to service connection for ischemic heart disease for accrued benefits purposes or substitution purposes.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1976.  The Veteran died in November 2011.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In January 2015, the Board remanded the appellant's case to schedule a hearing.  In June 2015, the appellant testified during a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.

The issues for entitlement to an increased rating in excess of 70 percent for service-connected PTSD and depressive disorder, for accrued benefits or substitution purposes, entitlement to an increased rating in excess of 10 percent for service-connected bilateral hearing loss for accrued benefits or substitution purposes, and entitlement to special monthly compensation based on a need for regular aid and attendance of another person or by reason of being housebound for accrued benefits or substitution purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A claim for entitlement to a TDIU was pending at the time of the Veteran's death; and the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.

CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the appellant, the criteria for entitlement to a TDIU for accrued benefits purposes are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Concerning entitlement to a TDIU, given the favorable disposition of the action here, which is not prejudicial to the appellant, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

Accrued benefits are periodic monetary benefits to which a payee was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.1000(c), 3.152(b) (2015).  

Concerning accrued benefits, the evidence for review must have been in VA's possession or constructively in VA's possession at the date of the Veteran's death.  38 C.F.R. § 3.100(d)(4) (2015).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his or her service-connected disabilities, from securing or following a substantially gainful occupation consistent with his or her education and occupational experience.  38 C.F.R. § 4.16.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

First, the Board acknowledges that the other claims on appeal have been remanded, in part, for the AOJ to make a determination as to whether the appellant may qualify as a substitute claimant.  However, a remand of the issue for entitlement to a TDIU is not required.  A substitute claimant and an accrued benefits claimant receive the same periodic monetary benefits if his or her claim is granted.  VBA Fast Letter 10-30, at 2.  The Board may proceed with a decision.  

At the time of his death, the Veteran was in receipt of a 70 percent rating for PTSD and depressive disorder and in receipt of a 10 percent rating for bilateral hearing loss.  The Veteran's service-connected disabilities satisfy the percentage requirements for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).

Next, the question becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

A July 2010 VA medical examination report shows that the Veteran reported that he worked part-time for about 28 or 29 hours per week.  He reported that he did not know how much longer he could work because of his declining physical health, especially because of his obesity and congestive heart failure.  The VA examiner stated that the Veteran still maintained part-time employment, but found it more difficult especially because of his physical health.  The examiner assigned a Global Assessment of Functioning (GAF) score of 43. 

An Ischemic Heart Disease (IHD) Disability Benefits Questionnaire, completed in February 2011 by M. R., M.D. listed diagnoses of right heart failure and atrial fibrillation.  Dr. M. R. stated that the Veteran cannot work and was totally disabled.  Dr. M. R. also stated that the Veteran was unable to work due to severe PTSD.   

The Veteran was provided a VA medical examination in April 2011 for PTSD.  Concerning education, he had high school GED training as a journeyman carpenter building boats, worked at city hall, and passed licensing testing.  He reported difficulty concentrating, poor motivation and stated that he would drink before jobs and would miss a lot of work.  He was laid off multiple times.  He stated that he was currently working in a part-time job at a desk, filling out financial paperwork.  It was noted that he may be finished with his job in June due to his declining health and PTSD.  The VA examiner listed a GAF score of 40.  The examiner indicated that the Veteran was currently the Wyoming DAV post commander working and helping sponsor the National DAV convention.  

A November 2011 VA examiner opined that "[b]ased on objective findings," the Veteran's PTSD did not preclude the Veteran from obtaining or maintaining substantially gainful employment.  There was no rationale or reasoning for the opinion.  

In a statement received by VA in August 2011, the Veteran reported that he was unemployable and had not been able to work since June 30, 2011.  

In this case, the Veteran worked part-time during part of the appeal period.  However, the Board points out that the issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  38 C.F.R. § 4.16(a) (emphasis added).  The fact that he worked part-time does not necessarily lead to the finding that the Veteran engages in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Further, in light of the descriptions of the Veteran's symptoms and severe limitations associated with his service-connected disabilities, and the opinion from Dr. M. R. that the Veteran's PTSD precluded employment, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.  Resolving reasonable doubt in the claimant's favor, the Board finds that a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to a TDIU for accrued benefits purposes is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

When a veteran dies, an eligible person may be substituted for the Veteran to process any pending claims.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A - allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

In December 2011, VA received correspondence from the appellant in which the appellant requested that VA make a decision on her husband's claim.  The Board notes that a claim for accrued benefits and/or Dependency and Indemnity Compensation is interpreted as a request for substitution.  

The November 2012 rating decision, in pertinent part, denied entitlement to "accrued benefits."  Specifically, the rating decision stated that there were pending claims for entitlement to an increased rating in excess of 70 percent for PTSD with depressive disorder, increased rating in excess of 10 percent for bilateral hearing loss, entitlement to a TDIU, and entitlement to special monthly compensation based on a need for regular aid and attendance of another person or by reason of being housebound.  Neither the November 2012 rating decision nor the May 2014 Statement of the Case addressed whether the appellant may be substituted in the place of the Veteran regarding the pending claims.  There is no other separate determination of record regarding substitution.  

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary, and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  When adjudicating accrued benefits claims, only the evidence of record, or constructively of record, at the time of death may be considered as the basis for a determination on the merits of the claim.  When a properly qualified substitute claimant continues the pending claim in the footsteps of the veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substitute claimants. 

Thus, it is potentially to the appellant's benefit to have the claims on appeal adjudicated as a substitute claimant pursuant to 38 U.S.C.A. § 5121A, rather than pursuant to 38 U.S.C.A. § 5121.  Any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  See also Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010) (finding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal); Reliford v. McDonald, 27 Vet. App. 297, 303-04 (2015) (the appellant has the right to choose to waive substitution).

Accordingly, the Board remands this case for the AOJ to determine whether the appellant is an eligible claimant for substitution regarding the claims for entitlement to an increased rating in excess of 70 percent for service-connected PTSD with depressive disorder, entitlement to an increased rating in excess of 10 percent for service-connected bilateral hearing loss, entitlement to special monthly compensation based on a need for regular aid and attendance of another person or by reason of being housebound, and entitlement to service connection for ischemic heart disease.

Concerning ischemic heart disease, upon review of the record, the Board observes that the Veteran filed a claim for service connection for ischemic heart disease in November 2010, which was denied by an April 2011 rating decision.  The Veteran died in November 2011, which was prior to the expiration of the one year period in which to appeal the decision.  The appellant then filed an informal claim in December 2011, requesting that VA make a decision on the Veteran's claim.  See Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (explaining that, under 38 C.F.R. § 3.160(c) and (d), a "pending claim" is defined by VA regulation as "an application, formal or informal, which has not been finally adjudicated," and a "finally adjudicated claim" is one "which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier").  Accordingly, the Board finds the December 2011 statement reflects a timely disagreement with the denial of the pending service connection claim for accrued purposes (or substitution should the AOJ find that the appellant is a substitute claimant).  A remand is necessary to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must adjudicate the issue of substitution of the appellant in the first instance concerning the claims for an increased rating in excess of 70 percent for service-connected PTSD and depressive disorder, entitlement to an increased rating in excess of 10 percent for service-connected bilateral hearing loss, entitlement to special monthly compensation based on a need for regular aid and attendance of another person or by reason of being housebound, and entitlement to service connection for ischemic heart disease.  A copy of the determination should be included in the claims folder.

2.  If the AOJ determines that the appellant is eligible for substitution, send the appellant a VA notice letter advising her of her status as a substitute claimant, explaining the difference between accrued benefits and substitution, and the evidence necessary to substantiate the claims.  The letter must also include release forms and the appellant must be requested to complete and return a release form for each private health care provider to obtain relevant records.  

3.  Request updated VA medical treatment records from the Sheridan VA Medical Center and all VA medical treatment records from the Salt Lake VAMC and Portland VAMC.  

4.  If and only if the AOJ determines that the appellant qualifies as a substitute claimant, request the Social Security Administration records pertaining to the Veteran.  

5.  Issue a Statement of the Case regarding the claim for service connection for ischemic heart disease for accrued purposes or substitution purposes should the AOJ find that the appellant qualifies as a substitute claimant.  Notify the appellant that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the appellant perfects an appeal, return the issue to the Board for appellate review.

6.  After completion of the above and any other indicated development, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the appellant with a supplemental statement of the case.  Following time for a response, the appeal should be returned to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


